Per Curiam.
An application for the initial registration of the title to certain real estate in the above matter was made in district court. Appellant filed an answer in those proceedings, claiming that he owned an interest in the subject property. The referee appointed by the district court found that appellant had no interest in the real estate, and this finding was adopted by the district court. Our review of the record reveals that the evidence overwhelmingly supports the final decree. Other questions raised by appellant are utterly without merit.
Affirmed.